File Name: 09a0130n.06
                                 Filed: February 12, 2009
                          NOT RECOMMENDED FOR PUBLICATION

                                            No. 08-5447

                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT

MARK SPAULDING,                                 )
                                                )
       Plaintiff-Appellant,                     )     ON APPEAL FROM THE UNITED
                                                )     STATES DISTRICT COURT FOR THE
v.                                              )     EASTERN DISTRICT OF KENTUCKY
                                                )
COMMISSIONER OF SOCIAL                          )     OPINION
SECURITY,                                       )
                                                )
       Defendant-Appellee.                      )
                                                )

       Before: SUHRHEINRICH, GILMAN, and WHITE, Circuit Judges.

       RONALD LEE GILMAN, Circuit Judge. In 1992, an administrative law judge (ALJ)

denied Mark Spaulding’s application for Social Security disability insurance because the onset of

his disability was determined to be after his date last insured (DLI). The district court affirmed that

decision.   Years later, the Social Security Administration (SSA) discovered an error in its

calculations regarding Spaulding’s DLI that was favorable to Spaulding. The ALJ, acting on his own

initiative, accordingly reopened the case and awarded disability benefits to Spaulding effective as

of the previously determined onset date.

       Despite having received a fully favorable ruling on his DLI, Spaulding subsequently filed

motions in the district court under Rules 59(e) and 60(b) of the Federal Rules of Civil Procedure that

sought to amend the court’s prior decision in order to reflect the ALJ’s revised ruling. The court


                                                    -1-
denied Spaulding’s motions. For the reasons stated below, we AFFIRM the judgment of the district

court.

                                        I. BACKGROUND

         In December 1991, Spaulding filed for disability insurance and supplemental security income

(SSI). An ALJ ruled the following year that Spaulding became disabled on November 6, 1991.

Because Spaulding’s electronically generated earnings record indicated that his DLI for disability

insurance purposes was June 30, 1991 (over four months earlier), his application was granted for SSI

but denied for disability insurance. The SSA’s Appeals Council denied Spaulding’s request for

review of the disability-insurance determination.

         Spaulding next filed a complaint in the United States District Court for the Eastern District

of Kentucky in 1993, seeking review of the SSA’s denial of disability benefits. The district court

affirmed the SSA’s decision in 1994.

         More than a decade later, the SSA launched an initiative to identify SSI recipients who might

also be entitled to disability benefits. Through this process, an error in Spaulding’s earnings record

was discovered, causing a recalculation of his DLI as being June 30, 1994—three years later than

his original DLI. The ALJ, acting sua sponte, subsequently reopened Spaulding’s disability claim

and issued an amended decision awarding him disability benefits from and after November 6, 1991.

         In September 2005, Spaulding filed a “Motion for Relief Under F.R.C.P. 60 and/or Under

the Procedure Established by the Sixth Circuit Under Howard v. Commissioner, 276 F.3d 235 (6th

Cir. 2002)” in the district court. He claimed that “new evidence” (i.e., the SSA’s amended award)

regarding his DLI established that the 1994 district court order was erroneous, and that the court




                                                  -2-
should therefore reconsider and revise that order. Alternatively, he asked the court to remand the

matter under sentence six of 42 U.S.C. § 405(g) “consistent with . . . Howard.”

       The Commissioner responded that the Rule 60 motion was unnecessary because Spaulding

had already received a fully favorable decision. Holding that it lacked subject-matter jurisdiction

to review a favorable administrative decision, the district court agreed. The court similarly noted

that remand under 42 U.S.C. § 405(g) would serve no purpose because the Commissioner’s 1992

decision had been reopened, revised, and made fully favorable to Spaulding.

       Spaulding then filed a “Motion for Relief Under F.R.C.P. 59(e),” arguing that the district

court did, in fact, have jurisdiction because his 1991 benefits application, along with his April 1994

brief (which he concedes was never actually filed with the court), had also challenged the onset date

of his disability. He reasoned that the court therefore had jurisdiction to review what was only a

partially favorable administrative decision. The district court denied the Rule 59(e) motion, noting

that it had fully addressed the onset-date issue in its 1994 order, in which it found that the evidence

did not support an onset date prior to November 6, 1991. Because the SSA’s reopening of the 1992

administrative decision concerned only the narrow issue of Spaulding’s DLI, any reconsideration of

the onset date of Spaulding’s disability was barred by the doctrine of res judicata. Spaulding now

appeals the district court’s denial of his Rule 59(e) motion.


                                          II. ANALYSIS

A.     Standard of review

       We apply the abuse-of-discretion standard in reviewing the denial of a Rule 59(e) motion.

Intera Corp. v. Henderson, 428 F.3d 605, 619 (6th Cir. 2005). Under this standard, we will not



                                                 -3-
reverse the ruling below unless we have “a definite and firm conviction that the trial court committed

a clear error of judgment.” Cincinnati Ins. Co. v. Byers, 151 F.3d 574, 578-79 (6th Cir. 1998)

(internal quotation marks omitted).

B.     Spaulding’s Rule 59(e) and 60(b) motions

       Spaulding argues on appeal that the district court should amend its 1994 judgment so that the

record will “speak the truth.” He also contends, without explanation, that an amended district court

decision would help him to collect his unpaid benefits from the SSA, which Spaulding claims has

not complied with the 2005 decision in his favor.

       We find no basis to disturb the district court’s ruling. As an initial matter, we doubt that

Spaulding’s appeal is timely. The problem is not with Spaulding’s notice of appeal, which was filed

within 60 days of the district court’s denial of his Rule 59(e) motion. See Fed. R. App. P. 4(a)(1)(B)

(“When the United States or its officer or agency is a party, the notice of appeal may be filed by any

party within 60 days after the judgment or order appealed from is entered.”). Rather, the problem

is that Rule 59(e) motions must be filed within 10 days of the entry of judgment. Fed. R. Civ. P.

59(e). Spaulding’s Rule 59(e) motion was filed more than 11 years after the entry of judgment in

his case. Although Spaulding would presumably argue that his Rule 59(e) motion was timely

because it was filed within 10 days of the denial of his Rule 60(b) motion, that latter motion was

itself more than a decade late. See Fed. R. Civ. P. 60(c)(1) (providing that Rule 60(b) motions based

on newly discovered evidence must be filed within one year of the entry of judgment); Steinhoff v.

Harris, 698 F.2d 270, 275 (6th Cir. 1983) (holding that a party that waived its appeal by letting the

60-day time limit for appeal run could not revive that right by filing a Rule 60(b) motion).




                                                 -4-
        The appropriateness of filing a Rule 59(e) motion based on the denial of an untimely Rule

60(b) motion is doubtful at best. In at least one other case where this court dealt with a similar

sequence of motions, the court started the 10-day clock for the Rule 59(e) motion from the date of

the original judgment, not from the date of the denial of the Rule 60(b) motion. See Hawkins v.

Czarnecki, 21 F. App’x 319, 320 (6th Cir. 2001) (affirming the dismissal of the plaintiff’s Rule 59(e)

motion as untimely).

        We need not resolve this issue, however, because even if Spaulding’s appeal was timely, this

court would still lack subject-matter jurisdiction over the present case. Article III, Section 2 of the

United States Constitution limits our subject-matter jurisdiction to live cases or controversies. See

Spencer v. Kemna, 523 U.S. 1, 7 (1998). “No justiciable controversy exists . . . when the question

sought to be adjudicated has been mooted by subsequent developments.” Massachusetts v. EPA, 549

U.S. 497, 516 (2007) (citations and internal quotation marks omitted). Here, any challenge to the

district court’s 1994 judgment upholding the erroneous DLI date was mooted by the SSA’s 2005

recalculation of the DLI in Spaulding’s favor.

        And to the extent that Spaulding’s appeal can be read to challenge the ALJ’s determination

of the onset date of his disability, the holdings of the ALJ and the district court on that issue were

unchanged by the 2005 amended decision, which revised only Spaulding’s DLI date. Consideration

of the onset-date issue is accordingly barred by the doctrine of res judicata. See San Remo Hotel,

L.P. v. City & County of San Francisco, 545 U.S. 323, 336 n.16 (2005) (“Under res judicata, a final

judgment on the merits of an action precludes the parties or their privies from relitigating issues that

were or could have been raised in that action.”) (citation omitted).




                                                  -5-
                              III. CONCLUSION

For all of the reasons set forth above, we AFFIRM the judgment of the district court.




                                       -6-